                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

PAT DEE LEATHERMAN,                                      §
                                                         §
                  Petitioner,                            §
                                                         §
v.                                                       §     Civil Action No. 4:19-CV-086-O
                                                         §
LORIE DAVIS, Director,                                   §
Texas Department of Criminal Justice,                    §
Correctional Institutions Division,                      §
                                                         §
                  Respondent.                            §

                                          OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Pat Dee Leatherman, a state prisoner confined in the Correctional Institutions Division

of the Texas Departent of Criminal Justice, against Lorie Davis, director of that division,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be dismissed as time-barred.

I. BACKGROUND

         On March 31, 2001, in Parker County, Texas, Petitioner called 911 and confessed to shooting

his wife, Tracy Leatherman, numerous times with a shotgun. 01SHR1 33, ECF No. 17-1. On

September 9, 2002, Petitioner pleaded guilty and judicially confessed to murder and was sentenced

to thirty years’ confinement. Clerk’s R. 7-9, ECF No. 17-21. Petitioner did not directly appeal his

conviction or sentence. Pet. 3,2 ECF No. 1. However, he filed four state habeas-corpus applications


         1
         “01SHR,” “02SHR,” “03SHR,” and “04SHR” refer to the state court records in Petitioner’s state habeas
proceedings in WR-57,677-01, -02, -03, and -04, respectively.
         2
          Because there are multiple attachments to the petition; thus, to avoid confusion, the pagination in the ECF
header is used.
challenging the conviction. The first, filed on September 8, 2003,3 was denied without written order

on February 18, 2004. 01SHR 2, 16, ECF No. 17-1. The second, filed on October 30, 2006,4 was

dismissed for noncompliance with the Texas appellate rules on November 15, 2006. 02SHR 2, 7,

ECF No. 17-3. The third, filed on January 12, 2007, was dismissed as a successive petition under

Texas Code of Criminal Procedure article 11.07, § (4)(a)-(c) on May 9, 2007. 03SHR 2, 14, ECF No.

17-5. Over ten years later, on August 7, 2017, the clerk of court in the Corpus Christi division of the

United States District Court for the Southern District of Texas received a “letter motion” from

Petitioner, which was construed by that division as a habeas action under 28 U.S.C. § 2254 and

transferred to this division. That prior federal petition was dismissed by this Court on February 20,

2018, for failure to exhaust state-court remedies. Order & Op., Leatherman v. Davis, Case No. 4:17-

cv-660-O, ECF Nos. 2 & 49. Petitioner returned to state court and filed his fourth state habeas

application on April 16, 2018, which was dismissed as a subsequent application under Texas Code

of Criminal Procedure article 11, § 4(a)-(c) on June 6, 2018. 04SHR 31 & Action Taken, ECF Nos.

17-21 & 17-6. This second federal habeas petition challenging his 2002 conviction was filed on

January 23, 2019.5 Petitioner raises four grounds for relief. Pet. 6-7, 10, ECF No. 1. Respondent

asserts that the petition is procedurally-barred under the procedural-default doctrine or, in the

alternative, that the petition is time-barred under the federal statute of limitations. Resp’t’s

         3
          A prisoner’s pro se state habeas application is deemed filed when placed in the prison mailing system. Richards
v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Petitioner’s first and fourth state applications do not state the date he
placed the documents in the prison mailing system; thus, the Court deems the applications filed on the date Petitioner
signed the “Inmate’s Declaration.” 01SHR 8, ECF No. 17-1.
         4
          Petitioner was represented by counsel in his second and third state habeas proceedings; thus, the prison mailbox
rule does not apply. See Cousin v. Lensing, 310 F.3d 843, 846-47 (5th Cir. 2002).
         5
          Likewise, a prisoner’s pro se federal habeas petition is deemed filed when the petition is placed in the prison
mail system for mailing. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998). Petitioner asserts in his petition that he
placed the document in the prison mailing system on January 23, 2019.

                                                            2
Preliminary Answer 1, 4-17, ECF No. 16. Because the Court finds that the petition is untimely, it

is not necessary to address the procedural-default defense.

II. DISCUSSION

       Title 28, United States Code, § 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

               (1) A 1-year period of limitations shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State court. The
       limitations period shall run from the latest of–

                       (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

                      (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United States
               is removed, if the applicant was prevented from filing by such State action;

                      (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if that right has been newly recognized by
               the Supreme Court and made retroactively applicable to cases on collateral
               review; or

                      (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

              (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment or claim
       is pending shall not be counted toward any period of limitations under this
       subsection.

28 U.S.C. § 2244(d)(1)-(2).

       With limited exceptions not applicable here, the limitations period begins to run from the

date on which the challenged “judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review” under subsection (A). Id. § 2244(d)(1)(A). For

purposes of that provision, Petitioner’s judgment of conviction became final upon expiration of the

                                                 3
time he had for filing a notice of appeal on October 9, 2002. TEX. R. APP. P. 26.2. Once triggered,

the limitations period expired one year later on October 9, 2003. Therefore, Petitioner’s federal

petition was due on or before October 9, 2003, absent any tolling. Flanagan v. Johnson, 154 F.3d

196, 200-02 (5th Cir. 1998).

        Tolling of the limitations period may be appropriate under the statutory provision in §

2244(d)(2) and/or as a matter of equity. According to the Court’s calculation, Petitioner’s first state

habeas application, pending from September 8, 2003, through February 18, 2004, operated to toll

limitations for 164 days, making his petition due on or before Monday, March 22, 2004.6 However,

Petitioner’s second and third state habeas applications, filed after limitations had expired, do not

operate to further toll the limitations period. Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000).

Thus, Petitioner’s federal petition is untimely unless he demonstrates that equitable tolling is

justified.

        Equitable tolling is permitted only in rare and exceptional circumstances when, although

pursuing his rights diligently, an extraordinary factor beyond the petitioner’s control prevents him

from filing in a timely manner or he can prove that he is actually innocent of the crime(s) for which

he was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida, 560 U.S.

631, 649 (2010). Toward that end, Petitioner asserts that he is not an attorney and is “simply a Pro

Se Litigant seeking the Mercy of this Court as he Presents the Facts and Evidence that Proves his

Innocence as he Fights for his Freedom.” Pet’r’s Resp. 2, ECF No. 35. However, his pro-se status

does not present an extraordinary circumstance warranting equitable tolling. Felder v. Johnson, 204

F.3d 168, 171-73 (5th Cir. 2000). His extreme years-long delay also mitigates against equitable

        6
            The year 2004 was a leap year, and March 21, 2004, was a Sunday.

                                                         4
tolling. “Equity is not intended for those who sleep on their rights.” Fisher v. Johnson, 174 F.3d 710,

715 (5th Cir. 1999).

        On the other hand, despite his guilty plea, Petitioner asserts that he is actually innocent.

Pet’r’s Resp. 3, ECF No. 35. A habeas petitioner attempting to overcome the expiration of the statute

of limitations by showing actual innocence is required to produce “new reliable evidence–whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence”–sufficient to persuade the district court that “no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schup

v. Delo, 513 U.S. 298, 329 (1995)). Although actual innocence, if proved, can overcome the statute

of limitations, arguably Petitioner waived his claim by entering a voluntary and knowing guilty plea

to the offense. See United States v. Vanchaik-Molinar, 195 Fed. App’x 262, 2006 WL 2474048, at

*1 (5th Cir. 2006) (“A voluntary guilty plea waives all non-jurisdictional defects that occurred prior

to the plea and precludes consideration of a claim challenging the sufficiency of the evidence.”).

Even if McQuiggin applies in the context of a guilty plea, Petitioner has not made a colorable

showing that he is actually innocent in light of “new evidence.”

        In support of his actual-innocence claim, Petitioner produced in state court, and here, a 2004

affidavit by his brother Doy Lou Leatherman, a 2004 affidavit by Jennifer Marie Fikes, a 2005

affidavit by his mother Darlene Leatherman, his own 2006 affidavit, a 2017 handwritten letter from

Mary Carole Baldree, and notes from a 2004 interview between his attorney and Bobbie Whitworth,

largely implicating Marty Charles as the perpetrator. Pet. 48-59, ECF No. 1. This so-called newly

discovered evidence is not particularly persuasive or reliable, such that it is more likely than not that

no reasonable juror would have convicted him in light of the new evidence. There were no

                                                   5
eyewitnesses to the murder. And, after the shooting, Petitioner walked to his brother Doy Lou’s

house and told him, “I think I just shot my old lady,” and later called 911 and confessed that “I just

blew my wife’s shit away, I shot my wife with a 12 gauge shotgun, with double and triple ought

buckshot, I don’t think she’s gonna live.” Pet. 53, 62, ECF No. 1. Nor has Petitioner produced any

exculpatory scientific or physical evidence in support of his claim. Petitioner asserts that he filed a

motion for DNA and blood spatter testing in the trial court prior to filing this petition, however he

admits that those tests have not been completed and returned to him. Pet’r’s Resp. 1, 9-10, ECF No.

35. Petitioner also asserts that a “Gun Powder Residue Wipe Down Test” indicated no gun powder

residue was found on him and that the state withheld a recording of a phone call between Mildred

King and his mother Darlene Leatherman with exculpatory value. However, Petitioner provides no

proof of these assertions. Id. at 4, 9. Bald assertions, unsupported and unsubstantiated by anything

else in the record, lack probative evidentiary value. See Ross v. Estelle, 694 U.S. 1008, 1011 (1983).

Petitioner has not demonstrated a basis for equitable tolling.

       Accordingly, Petitioner’s federal petition was due on or before March 22, 2004. His petition

filed on January 23, 2019, is nearly fifteen years too late.

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DISMISSED as time-barred. Further, for the reasons discussed, a certificate of appealability

is DENIED. All motions not previously ruled upon are DENIED.

       SO ORDERED on this 9th day of September, 2019.


                                                         _____________________________________
                                                         Reed O’Connor
                                                         UNITED STATES DISTRICT JUDGE
                                                  6
